—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition challenging the elimination of the truck driver positions with the Buffalo Sewer Authority held by petitioners Daniel Lewandowski, Frederick Napierala and Matthew Raniero. Petitioners concede that the Authority’s action was motivated by legitimate economic concerns, and the record contains no evidence that bad faith was a motivating factor (see, Matter of Piekielniak v Axelrod, 92 AD2d 968, lv denied 59 NY2d 603). We have considered the remaining arguments raised on appeal and conclude that they are without merit. (Appeal from Judgment of Supreme Court, Erie County, Joslin, J.—Article 78.) Present —Green, J. P., Lawton, Fallon, Doerr and Davis, JJ.